                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RTI HOLDING COMPANY, LLC,1                                   Case No. 20-12456 (JTD)
                                                             (Jointly Administered)
                                   Debtors.
                                                             Ref. Docket No. 1266

              CERTIFICATION OF NO OBJECTION REGARDING FINAL
         FEE STATEMENT FOR CR3 PARTNERS, LLC FOR THE PERIOD FROM
                 OCTOBER 7, 2020 THROUGH FEBRUARY 24, 2021

                 The undersigned hereby certifies that:

                 1.       On April 9, 2021, CR3 Partners, LLC (“CR3”), financial advisors to the

above-captioned debtors and debtors in possession (the “Debtors”), filed the Final Fee Statement

for CR3 Partners, LLC for the Period from October 7, 2020 through February 24, 2021 [Docket

No. 1266] (the “Fee Statement”) with the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”).




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

                                                         1
              2.      Objections to the Fee Statement were to be filed and served no later than

April 29, 2021 by 4:00 p.m. (prevailing Eastern Time). The undersigned has caused the

Bankruptcy Court’s docket in this case to be reviewed, and no answer, objection or other

responsive pleadings to the Application appears thereon. Additionally, no objections to the

Application have been received by the undersigned counsel.

              3.      A hearing on the Application is scheduled for May 18, 2021 at 2:00 p.m.

before the Honorable John T. Dorsey at the United States Bankruptcy Court for the District of

Delaware, 824 North Market Street, 5th Floor, Courtroom #5, Wilmington, DE 19801.


Dated: May 6, 2021                          PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                            /s/ James E. O’Neill
                                            Richard M. Pachulski (CA Bar No. 90073)
                                            Malhar S. Pagay (CA Bar No. 189289)
                                            James E. O’Neill (Bar No. 4042)
                                            Victoria A. Newmark (CA Bar No. 183581)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899-8705 (Courier 19801)
                                            Telephone: 302-652-4100
                                            Facsimile: 302-652-4400
                                            Email: rpachulski@pszjlaw.com
                                                   mpagay@pszjlaw.com
                                                   joneill@pszjlaw.com
                                                   vnewmark@pszjlaw.com

                                            Counsel to the Reorganized Debtors




                                               2
